Case 6:20-cv-00277-ADA Document 49-1 Filed 12/11/20 Page 1 of 26




                       EXHIBIT 1
Case 6:20-cv-00277-ADA Document 49-1 Filed 12/11/20 Page 2 of 26




                        In the Matter Of:

                  NCS MULTISTAGE INC. vs
                      NINE ENERGY SERVICE




               JOHN RODGERS, PH.D. P.E.
                      November 09, 2020




                LEXITAS"
       Case 6:20-cv-00277-ADA Document 49-1 Filed 12/11/20 Page 3 of 26



                                                                                  1
 1                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
 2                                WACO DIVISION

 3      NCS MULTISTAGE INC.
           Plaintiff,
 4
        vs.                                              CIVIL ACTION NO.
5                                                        6:20-cv-00277-ADA
        NINE ENERGY SERVICE,
 6      INC.
           Defendant.
 7

       ******************************************************
 8

 9                REMOTE ORAL AND VIDEOTAPED DEPOSITION OF

10                          JOHN P. RODGERS, Ph.D., P.E.

11                                    NOVEMBER 9, 2020

       ******************************************************
12

13            REMOTE ORAL AND VIDEOTAPED DEPOSITION OF JOHN P.

14    RODGERS, Ph.D., P.E., produced as a witness at the

15    instance of the Defendant, and duly sworn, was taken

16    remotely in the above-styled and numbered cause on the

17    9th day of November, 2020, from 9:55 a.m. to 3:57 p.m.,

18    via Zoom, before Julie C. Brandt, RMR, CRR, and CSR in

19    and for the State of Texas, reported by machine

20    shorthand, with the witness located in Ridgefield,

21    Connecticut, pursuant to the Federal Rules of Civil

22    Procedure and the provisions stated on the record or

23    attached hereto.

24

25



     www.LexitasLegal.com/Premier                Lexitas               888-267-1200
       Case 6:20-cv-00277-ADA Document 49-1 Filed 12/11/20 Page 4 of 26

                  John Rodgers, Ph.D. P.E. - November 09, 2020
                                                                          2
 1                          REMOTE APPEARANCES

 2    FOR THE PLAINTIFF:

 3         Domingo Manuel Llagostera

 4         BLANK ROME

 5         717 Texas Avenue, Suite 1400

 6         Houston, Texas 77002

 7         713-632-8682

 8         DLLagostera@BlankRome.com

 9

10    FOR THE DEFENDANT:

11         Parker Hancock

12         Sean P. Belding

13         Hilary Preston

14         VINSON & ELKINS

15         1001 Fannin Street, Suite 2500

16         Houston, Texas 77002

17         713-758-2153

18         phancock@velaw.com

19         sbelding@velaw.com

20         hpreston@velaw.com

21

22    VIDEOGRAPHER:

23         Ryan LaFond - Lexitas Legal Solutions

24

25



     www.LexitasLegal.com/Premier    Lexitas                888-267-1200
       Case 6:20-cv-00277-ADA Document 49-1 Filed 12/11/20 Page 5 of 26

                   John Rodgers, Ph.D. P.E. - November 09, 2020

                                                                          44
 1          Q.     The last sentence of the abstract reads, Full

 2    casing internal diameter may be restored in the region

 3    where the rupture disc formerly sealed the casing.

 4                 Have I read the last sentence of the abstract

5     accurately?

6           A.     Yes.

 7          Q.     In this context, does the word "internal

 8    diameter" refer to a diameter or a sidewall?

 9          A.     That would come off interpreted either way,

10    and you get the same meaning out of the sentence which

11    is you want full bore flow through the casing.              I think

12    in the oilfield industry, you want full casing ID, you

13    want full flow through that full bore.          I am not

14    referring to a exact measurement.         I just want it to be

15    open.     So it's closer to the surface definition.          I want

16    a uniform surface flow through that bore.

17          Q      Is it your opinion that the diameter

18    understanding of internal diameter would still allow the

19    sentence to make sense to a person of ordinary skill?

20          A.     Yes.

21          Q.     To a certain of ordinary skill in the oil and

22    gas industry, if presented with a text that could have

23    both meanings, diameter and sidewall, is there a

24    preference or an understanding that a POSA would have as

25    between those two definitions?



     www.LexitasLegal.conn/Premier   Lexitas                 888-267-1200
       Case 6:20-cv-00277-ADA Document 49-1 Filed 12/11/20 Page 6 of 26

                  John Rodgers, Ph.D. P.E. - November 09, 2020
                                                                          45
           A.    Not with one sentence standing by itself like

2     that, I don't think there's a preference.           And in this

3     case, like we discussed, both work.

 4         Q.    At this point, could you please turn to column

5     1 of the '445 patent?      It appears on page 10 of the

 6    document in front of you.

7          A.    Okay.

 8         Q.    If you could, look to the lines 47 through 55

 9    which read, In many casing float techniques and devices

10    it may not be possible to achieve full casing ID inside

11    diameter following the opening of the air chamber.             It

12    is desirable to achieve full casing ID so that downhole

13    tools can be conveyed to this region of the casing

14    string and so operations, such as cementing, can be

15    easily carried out using conventional ball drop

16    techniques or other conventional techniques.           Also, many

17    float devices require the use of specialized float shoes

18    and/or float collars.

19               Have I read that accurately?

20         A.    Yes.

21         Q.    In the context of this paragraph, do you see

22    where the term "ID" is used --

23         A.    Yes, I do.

24         Q.    -- as an abbreviation?

25               Do you see where the word "inside diameter" is



     www.LexitasLegal.com/Premier    Lexitas                888-267-1200
       Case 6:20-cv-00277-ADA Document 49-1 Filed 12/11/20 Page 7 of 26

                   John Rodgers, Ph.D. P.E. - November 09, 2020
                                                                          46
      used?

2          A.     Oh, yes, in the parenthesis.

 3         Q.     In this paragraph, does the term "ID" or

 4    "inside diameter" refer to a diameter or a sidewall?

5          A.     In my reading, it's sidewall, but I think both

6     work in this full casing ID context.

 7         Q.     What about this paragraph makes you think that

 8    the sidewall definition could be used?

9          A.     It's the same as the abstract sentence we just

10    discussed.    It just refers to one -- the motivation to

11    achieve a full bore -- you know, bore is the same --

12    it's another synonym for ID.        So in, you know, oilfield

13    terminology and working with downhole tools, it's just

14    very common to talk in terms of ID, meaning that inside

15    surface or that inside bore flow path through the

16    tubulars.

17         Q.     Thank you, Dr. Rodgers.

18                If you could, look to column 2, which appears

19    on the same page.      Column 2, lines 40 through 44.        Where

20    the sentence begins, In addition, full casing ID, inside

21    diameter, is restored after the rupture disc is broken

22    so that there is no need to drill out any part of the

23    device.     This full casing ID is useful for use in ball

24    drop systems.

25                In these sentences, does the term "ID" or



     www.LexitasLegal.com/Premier    Lexitas                888-267-1200
       Case 6:20-cv-00277-ADA Document 49-1 Filed 12/11/20 Page 8 of 26

                  John Rodgers, Ph.D. P.E. - November 09, 2020
                                                                          47
 1    "inside diameter" refer to a diameter or a sidewall?

2          A.    It's pretty much the same as the last couple

3     of examples.    I read it first as inside diameter being

4     the surface, but it works with both.

 5         Q.    Why do you read this first as being the inside

 6    surface?

7          A.    Because that's the most common usage in, you

8     know, downhole tool oilfield discussion terminology

9     among persons of ordinary skill, unless there's a

10    specific measurement.      You know, if I'm trying to

11    measure the internal diameter, that's one thing.

12               I don't read this as a measurement requirement

13    in the sense I'm thinking more full flow through the

14    internal -- you know, internal bore, internal diameter

15    of that casing, and that doesn't require that I quantify

16    it as a scaler.

17         Q.    If you would, please, turn to column 6, which

18    appears on page 12 of the document.         I would like to

19    direct your attention to lines 62 through 66 where it

20    says, Once the disc has been ruptured, the inside

21    diameter of the casing string in the region of the

22    rupture disc assembly 10 is substantially the same as

23    that in the remainder of the casing string, e.g., casing

24    ID, inner diameter, is restored following rupture of the

25    disc.



     www.LexitasLegal.com/Premier    Lexitas                888-267-1200
       Case 6:20-cv-00277-ADA Document 49-1 Filed 12/11/20 Page 9 of 26

                  John Rodgers, Ph.D. P.E. - November 09, 2020

                                                                          48
 1                In this paragraph, does the term "inner

 2    diameter" or "ID" refer to a diameter or a sidewall?

3          A.     This sounds more like a numerical diameter,

4     because I'm actually saying it's the same as the casing

5     string.   That triggers me to think measurement of

6     diameter.

 7         Q.     Is it your opinion that a comparison of inner

 8    diameters, or IDs, refers to the diameter understanding

 9    of internal diameter?

10                       MR. LLAGOSTERA:       Objection, form.

11         A.     That's going to depend on the sentence.          I

12    know in this case that's what comes to mind when I read

13    this.

14         Q.     (BY MR. HANCOCK)     Is it the word "same,"

15    "substantially the same as" that gives you that context

16    in this sentence?

17         A.     Yes, I'd say that's right.

18         Q.     Would you understand the phrase "substantially

19    the same" to be a comparison?

20         A.     Yes.

21         Q.     If you would, please turn to column 7, which

22    appears on the top of page 13.

23         A.     Okay.

24         Q.     I direct your attention to column 7, lines 3

25    and 4 where it says, In other words, the tubular string



     www.LexitasLegal.com/Premier    Lexitas                888-267-1200
      Case 6:20-cv-00277-ADA Document 49-1 Filed 12/11/20 Page 10 of 26

                  John Rodgers, Ph.D. P.E. - November 09, 2020

                                                                          61
      well fluid, the casing string having an internal

 2    diameter that defines a fluid passageway between an

 3    upper portion of the casing string and a lower portion

 4    of the casing string, the float tool comprising.

5                 Have I read that accurately?

6          A.     Yes.

 7         Q.     Do you understand here -- or, first, as used

 8    in the preamble, does the phrase "internal diameter"

 9    carry its diameter or sidewall definition?

10         A.    I read it as sidewall.

11         Q.     What from this context makes you believe that

12    it refers to the sidewall rather than the diameter?

13         A.     I'm just talking in general terms about the

14    fluid passage of the interior of a casing string, and to

15    me that's the sidewall definition.

16         Q.     At this point, I would like to introduce what

17    will be Deposition Exhibit 6, which is a table referring

18    to casing diameters which will be dropped in the chat

19    momentarily.

20                       (Exhibit 6 marked.)

21                       MR. LLAGOSTERA:      Dr. Rodgers, do you need

22    a break?    We've been going more than an hour.         I'm fine

23    if you're fine.

24                       THE WITNESS:   I'm fine.    Happy to keep

25    going.    Thank you, though.



     www.LexitasLegal.com/Premier   Lexitas                 888-267-1200
      Case 6:20-cv-00277-ADA Document 49-1 Filed 12/11/20 Page 11 of 26

                  John Rodgers, Ph.D. P.E. - November 09, 2020
                                                                          62
 1                      MR. LLAGOSTERA:       Okay.

 2         Q.    (BY MR. HANCOCK)      All right.     Let me know when

 3    you have that downloaded and open.

4          A.    Okay.   I have it.

5          Q.    Dr. Rodgers, do you recognize this document?

6          A.    I do.

 7         Q.    What is this document?

8          A.    I referred to it as the World Oil casing

9     tables.

10         Q.    Can you describe what the World Oil casing

11    tables are?

12         A.    Yeah, World Oil is just an industry

13    publication in the oil industry.         And at some interval,

14    they publish something known as casing tables, which are

15    just a listing of many different products offered in the

16    industry that relate to casing, different types of

17    casing.

18         Q.    On page 2 of the document in front of you, do

19    you see a section that's entitled "Dimension

20    Nomenclature"?

21         A.    Yes.

22         Q.    Do you see on the third line of definitions

23    the lower case d, which it says, "d = ID (drift) in."?

24         A.    Yes.

25         Q.    What does that refer to?



     www.LexitasLegal.com/Premier   Lexitas                 888-267-1200
      Case 6:20-cv-00277-ADA Document 49-1 Filed 12/11/20 Page 12 of 26

                  John Rodgers, Ph.D. P.E. - November 09, 2020

                                                                          63
 1         A.    That refers to the measurement or the straight

 2    diameter definition that you've been describing of the

3     interior diameter of that casing.

 4         Q.    Is the feature that is described here with

 5    lower case d shown in any of the figures to the right of

 6    these definitions?

 7         A.    Yes.   Each one of them -- each one of the four

8     figures has the little d pointed out.

 9         Q.    Would you describe those -- excuse me.           Strike

10    that question.

11               In each of the circumstances in the four

12    figures shown to the right, does the letter d refer to a

13    diameter or a sidewall of the casing strings depicted?

14         A.    They're referring to a diameter, the

15    measurement.

16         Q.    And how are you -- how are you -- strike the

17 I question.
18               What leads you to the conclusion that here

19    it's referring to the diameter and not the sidewall?

20         A.    We're talking about -- this document is

21    talking about specific examples and specific sizes of

22    available products on the market.        So they're referring

23    here, especially you can tell from the equals sign and

24    the units of inches, I-N, that they're talking about a

25    numerical value here.



     www.LexitasLegal.com/Premier   Lexitas                 888-267-1200
      Case 6:20-cv-00277-ADA Document 49-1 Filed 12/11/20 Page 13 of 26

                  John Rodgers, Ph.D. P.E. - November 09, 2020

                                                                          64
 1         Q.    Here does the term "ID" depicted as lower case

 2    d refer to the diameter of a fluid passage through the

 3    devices depicted in the figures?

4          A.    Yes, it's the diameter of the casing which is

5     also the diameter of the fluid passage.

6          Q.    Returning to the '445 patent, in the preamble

 7    of claim 1 that begins on line 6 of column 14, is there

 8    something different about the phrase "internal diameter"

 9    that defines a fluid passageway that would provide to

10    you a different understanding of internal diameter than

11    the exhibit we just looked at?

12                      MR. LLAGOSTERA:       Objection, form.

13         A.    Yes.    I mean, there's no -- there's no cue in

14    that part of the sentence that indicates anything

15    numerical or measurement oriented to me.

16         Q.    (BY MR. HANCOCK)      Turning to the limitation

17    that begins on line 17, do you see the phrase at the

18    very end of that limitation "the internal diameter of

19    the casing string"?

20         A.    As in parallel to the internal diameter of the

21    casing string?

22         Q.    Yeah.    Do you see the phrase "internal

23    diameter of the casing string"?

24         A.    Yes.

25         Q.    Would you understand that as referring to the



     www.LexitasLegal.com/Premier   Lexitas                 888-267-1200
      Case 6:20-cv-00277-ADA Document 49-1 Filed 12/11/20 Page 14 of 26

                  John Rodgers, Ph.D. P.E. - November 09, 2020
                                                                          82
            Q.   I would like to ask you some questions about

 2    the term "sealing engagement."          Prior to reading the

 3    '445 patent, were you aware of the term "sealing

 4    engagement" in any context?

5           A.   No.    It sounds like patent terminology to me

6     again.

 7          Q.   What does the term "engagement" mean?

8           A.   Some sort of interaction between two items,

9     two components in a downhole tool context.

10          Q.   Can two elements or components be in

11    engagement with one another if they are merely touching?

12          A.   Yes.

13          Q.   Would you refer to the binder sitting in front

14    of you as an engagement with the table that it's sitting

15    on?

16          A.   Yes.

17          Q.   Dr. Rodgers, at this point I would like to

18    introduce what will be Deposition Exhibit 9, which is a

19    listing of definitions from The Random House College

20    Dictionary.

21                       (Exhibit 9 marked.)

22          Q.   (BY MR. HANCOCK)      Please let me know when you

23    have that document open in front of you.

24          A.   Okay.    I have it.
25          Q.   Can you please turn to page 5 of that



     www.LexitasLegal.com/Premier   Lexitas                 888-267-1200
      Case 6:20-cv-00277-ADA Document 49-1 Filed 12/11/20 Page 15 of 26

                   John Rodgers, Ph.D. P.E. - November 09, 2020

                                                                          83
 1    document, which is a page from that dictionary with

 2    words that start with the letter E.

3          A.    I have it.

 4         Q.    At the bottom left side of the page, the term

 5    "engage" appears.      Dr. Rodgers, can you please read to

 6    yourself that definition for a moment?

7          A.    Okay.

 8         Q.      Do any of the definitions listed here in this

 9    dictionary entry use the term or refer to the term

10    "engage" in the same sense that it is used in the '445

11    patent?

12         A.    Well, engage is used in multiple ways in the

13    '445 patent or in multiple places.         Sometimes it's

14    sealing engagement.      Sometimes there are other types of

15    engagement.     So we might have to be -- we would have to

16    consider them independently.        But, in general, there are

17    a few terms here, you know, tubular member locked with,

18    to attach, to secure obviously.          We talked about that.

19    And interlock 14 there in the context of gears.             So all

20    those are roughly related to the physics of things in

21    contact.

22         Q.    And just for clarity in looking at that

23    dictionary entry, am I correct in saying that you are

24    referring to definitions number 8 and number 9 and

25    number 14?



     www.LexitasLegal.com/Premier    Lexitas                888-267-1200
  Case 6:20-cv-00277-ADA Document 49-1 Filed 12/11/20 Page 16 of 26

              John Rodgers, Ph.D. P.E. - November 09, 2020

                                                                      84
       A.     That's correct.

       Q.     Is the binder sitting on your desk engaged

 with the table in the sense of any of those definitions?

       A.     Yes.   I see the binder as making contact with

 force.     There is engagement between the binder and the

 table.

       Q.     Where in the dictionary entry in front of you

 is in contact sufficient to be engaged?

       A.    My read on those three definitions means I

 have some sort of contact or force between the items.

 So all three of the ones that I referenced before,

 clearly 8 and 14 are more specialized definitions

 perhaps going towards gear design, but in mechanical

 engineering in general, I would say that all three of

 them refer to the fact that there's a contact that

 occurs between the two objects, some sort of contact.

       Q.     Is contact alone sufficient for two components

 to be engaged with one another?

                     MR. LLAGOSTERA:       Objection, asked and

 answered.

       A.     That's -- that's what I'm saying.

       Q.     (BY MR. HANCOCK)     Dr. Rodgers, in the sense of

 the '445 patent where the term "sealing engagement" is

 used, can two components be in sealing engagement with

 one another, move relative to one another, while



www.LexitasLegal.conn/Premier    Lexitas                888-267-1200
      Case 6:20-cv-00277-ADA Document 49-1 Filed 12/11/20 Page 17 of 26

                  John Rodgers, Ph.D. P.E. - November 09, 2020

                                                                       147
 1                Does the sidewall or diameter definition apply

 2    to the use of internal diameter in the claim amendment

 3    presented on page 2?

4          A.     Sidewall.

 5         Q.     And with this amendment, what is the internal

 6    diameter of the casing string parallel to?

 7                     MR. LLAGOSTERA:         Objection to form.

8          A.     The region of the tubular member where the

9     rupture   disc is attached.
10         Q.     (BY MR. HANCOCK)     Is it your understanding

11    from the claim that the region where the rupture disc is

12    attached must have an internal diameter?

13         A.     It's a region of a tubular member.         So it's

14    going to have       it's going to be cylindrical, and it's

15    going to have an internal diameter.

16         Q.     Is it your understanding that internal

17    diameter must be the diameter understanding of the term

18    "internal diameter" in order to be compared as larger

19    than the internal diameter of the casing string?

20                     MR. LLAGOSTERA:         Objection, form.

21         Q.     (BY MR. HANCOCK)     Go ahead.      Don't answer that

22    question.    I'll ask a better one.

23         A.     Okay.

24         Q.     In the version of claim 1 on page 2 where it

25    reads "The region of the tubular member where the



     www.LexitasLegal.com/Premier    Lexitas                888-267-1200
      Case 6:20-cv-00277-ADA Document 49-1 Filed 12/11/20 Page 18 of 26

                  John Rodgers, Ph.D. P.E. - November 09, 2020
                                                                       148
 1    rupture disc is attached has a larger internal diameter

 2    than the internal diameter of the casing string," you've

 3    now testified twice today that that refers to the

 4    diameter understanding of internal diameter.           Is that

5     correct?

6          A.    Yes, that's right.

 7         Q.    Does that mean that the larger internal

8     diameter of the region of the tubular member where the

 9    rupture disc is attached also refers to the diameter

10    understanding of internal diameter?

11                     MR. LLAGOSTERA:        Objection, form.

12         A.    If you have a larger internal diameter than

13    the internal diameter of the casing string, that is

14    referring to the term -- the definition "diameter"

15    meaning measurement.

16         Q.    (BY MR. HANCOCK)      Is it possible to determine

17    if an internal diameter under the diameter understanding

18    of internal diameter is parallel to an internal diameter

19    under the sidewall definition of internal diameter?

20                     MR. LLAGOSTERA:        Objection, form.

21         A.    No, it doesn't make any sense to try to say

22    it's parallel to an internal diameter if that internal

23    diameter means diameter as in measurement.

24         Q.    (BY MR. HANCOCK)      Please turn to page 11 of

25    this response.



     www.LexitasLegal.com/Premier   Lexitas                 888-267-1200
      Case 6:20-cv-00277-ADA Document 49-1 Filed 12/11/20 Page 19 of 26

                   John Rodgers, Ph.D. P.E. - November 09, 2020

                                                                       151
      column     sorry, let me give you a moment to get it up.

 2         A.    I've got it.

 3         Q.    Can you please turn to column 8 of the Gano

 4    references lines 45 and 46?

5                  Do you see the sentence that reads, It also

6     presents inwardly facing upper arcuate shoulders 126

 7    upon which the radial edges of plug 102 are seated?

 8               Have I read that accurately?

9          A.    Yes.

10         Q.      Do you see the use of the term "seated" to

11    describe the rupture disc as seated on element 126 in

12    that sentence of Gano?

13         A.    Yes.

14         Q.    Turning to figure 3 of Gano, can you identify

15    the rupture disc 104 and the shoulder 126?           And all I

16    need is confirmation that you have identified where

17    those are.

18         A.    Yes, I see it -- them.

19         Q.    Would a person of ordinary skill in the art

20    presume from the sentence that I just read and the

21    figure that you see in front of you that a substantially

22    fluid tight seal would be formed between the rupture

23    disc 104 and shoulder 126?

24         A.    No.

25         Q.    Why not?



     www.LexitasLegal.com/Premier    Lexitas                888-267-1200
      Case 6:20-cv-00277-ADA Document 49-1 Filed 12/11/20 Page 20 of 26

                  John Rodgers, Ph.D. P.E. - November 09, 2020

                                                                      152
 1         A.    I don't have enough information to know that

2     the rupture disc is sealing to that shoulder 126.            It's

3     seated on it, but that doesn't mean it's sealed to it.

 4         Q.    Is it your understanding that the float

 5    tool -- excuse me, let me strike that.

 6               Is it your understanding that the tool

 7    depicted in figure 3 of Gano is a rupture disc assembly

8     for blocking a pipe of some kind?

9          A.    Yes.

10         Q.    To the extent that a seal is not formed

11    between rupture disc 104 and shoulder 126, do you have

12    any opinions as to where that seal might be formed?

13         A.    Yes.   There's an 0 -ring or some sort of seal

14    at 118 on the upper surface of the rupture disc.

15         Q.    Are you referring to element 118 or 116?           116

16    appears in my version to be the 0 -ring.

17         A.    118.   116 is the 0 -ring for that upper piston.

18    I forget exactly the terminology.        But then there's a

19    second seal that's got to occur between 114, which is

20    that upper piston, and the rupture disc itself.            It's a

21    triangular region there.

22         Q.    Understood.

23               So then your understanding of Gano is that the

24    rupture disc 104 is sealed or creates a seal at element

25    118 but is seated on surface 126?



     www.LexitasLegal.com/Premier   Lexitas                 888-267-1200
      Case 6:20-cv-00277-ADA Document 49-1 Filed 12/11/20 Page 21 of 26

                  John Rodgers, Ph.D. P.E. - November 09, 2020
                                                                      153
1          A.    Yes.

 2         Q.    Returning to Deposition Exhibit 12, the

 3    response to notice of noncompliant amendment, and

 4    referring to the last sentence of the first paragraph of

 5    page 12, would it be fair to say that this sentence is

 6    discussing the Gano reference and what the Gano

 7    reference discloses?

8          A.    Yes.

 9         Q.    Does this sentence refer to or describe any

10    feature of figure 2 of the '445 patent?

11         A.    I don't think so.

12         Q.    Can you please turn to figure 2 of the '445

13    patent?

14         A.    Okay.

15         Q.    In the embodiment shown in figure 2, is the

16    rupture disc seated on any feature of the embodiment

17    shown in figure 2?

18         A.    Yes.

19         Q.    Where is the rupture disc seated?

20         A.    It's seated on the sheer tabs, which is part

21    of the sheer ring.

22         Q.    Returning to claim 1 of the '445 patent, I

23    would like to discuss the next limitation, which is that

24    the attachment region is parallel to an internal

25    diameter of the casing string.



     www.LexitasLegal.com/Premier   Lexitas                 888-267-1200
      Case 6:20-cv-00277-ADA Document 49-1 Filed 12/11/20 Page 22 of 26

                  John Rodgers, Ph.D. P.E. - November 09, 2020

                                                                      179
 1                         CHANGES AND SIGNATURE

 2    WITNESS NAME:    JOHN P. RODGERS, Ph.D., P.E.

 3    DATE OF DEPOSITION:     NOVEMBER 9, 2020

 4    PAGE     LINE        CHANGE             REASON

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



     www.LexitasLegal.com/Premier   Lexitas                 888-267-1200
      Case 6:20-cv-00277-ADA Document 49-1 Filed 12/11/20 Page 23 of 26

                  John Rodgers, Ph.D. P.E. - November 09, 2020
                                                                        180
 1              I, JOHN P. RODGERS, Ph.D., P.E., have read the
      foregoing deposition and hereby affix my signature that
 2    same is true and correct, except as noted above.

 3

 4

 5                            JOHN P. RODGERS, Ph.D., P.E.

 6

 7    THE STATE OF               )
      COUNTY OF                  )
 8

 9               Before me,                                      , on

10    this day personally appeared JOHN P. RODGERS, Ph.D.,

11    P.E., known to me (or proved to me under oath or through

12                                    ) (description of identity

13    card or other document) to be the person whose name is

14    subscribed to the foregoing instrument and acknowledged

15    to me that they executed the same for the purposes and

16    consideration therein expressed.

17               Given under my hand and seal of office this

18                day of

19

20

21

22
                           NOTARY PUBLIC IN AND FOR
23                         THE STATE OF
                           COMMISSION EXPIRES:
24

25



     www.LexitasLegal.com/Premier    Lexitas                888-267-1200
      Case 6:20-cv-00277-ADA Document 49-1 Filed 12/11/20 Page 24 of 26

                   John Rodgers, Ph.D. P.E. - November 09, 2020
                                                                      181
 1                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
 2                             WACO DIVISION

 3      NCS MULTISTAGE INC.
           Plaintiff,
 4
        vs.                                CIVIL ACTION NO.
5                                          6:20-cv-00277-ADA
        NINE ENERGY SERVICE,
 6      INC.
           Defendant.
 7

 8

 9                       REPORTER'S CERTIFICATION

10                  REMOTE VIDEOTAPED DEPOSITION OF

11                     JOHN P. RODGERS, Ph.D., P.E.

12                            NOVEMBER 9, 2020

13

14            I, Julie C. Brandt, Certified Shorthand Reporter in

15    and for the State of Texas, hereby certify to the

16    following:

17            That the witness, JOHN P. RODGERS, Ph.D., P.E., was

18    duly sworn by the officer and that the transcript of the

19    oral deposition is a true record of the testimony given

20    by the witness;

21            Before completion of the deposition, review of the

22    transcript [X] was [ ] was not requested.          If requested,

23    any changes made by the deponent (and provided to the

24    reporter) during the period allowed are appended hereto;

25            That the amount of time used by each party at the



     www.LexitasLegal.com/Premier    Lexitas                888-267-1200
      Case 6:20-cv-00277-ADA Document 49-1 Filed 12/11/20 Page 25 of 26

                  John Rodgers, Ph.D. P.E. - November 09, 2020

                                                                      182
 1    deposition is as follows:

 2    Domingo Manuel Llagostera          00 HOUR(S):05 MINUTE(S)

 3    Parker Hancock        04 HOUR(S):27 MINUTE(S)

 4         That pursuant to information given to the

 5    deposition officer at the time said testimony was taken,

 6    the following includes counsel for all parties of

 7    record:

 8    FOR THE PLAINTIFF:

 9         Domingo Manuel Llagostera

10         BLANK ROME

11         717 Texas Avenue, Suite 1400

12         Houston, Texas 77002

13         713-632-8682

14         DLLagostera@BlankRome.com

15    FOR THE DEFENDANT:

16         Parker Hancock

17         Sean P. Belding

18         Hilary Preston

19         VINSON & ELKINS

20         1001 Fannin Street, Suite 2500

21         Houston, Texas 77002

22         713-758-2153

23         phancock@velaw.com

24         sbelding@velaw.com

25         hpreston@velaw.com



     www.LexitasLegal.com/Premier   Lexitas                 888-267-1200
      Case 6:20-cv-00277-ADA Document 49-1 Filed 12/11/20 Page 26 of 26

                  John Rodgers, Ph.D. P.E. - November 09, 2020

                                                                       183
 1         I further certify that I am neither counsel for,

 2    related to, nor employed by any of the parties or

 3    attorneys in the action in which this proceeding was

 4    taken, and further that I am not financially or

5     otherwise interested in the outcome of the action.

 6         Certified to by     e                             , 2020.

 7

 8
                                              c.
 9
                           Julie C. Brandt, CSR, RMR, CRR
10                         Texas CSR No. 4018
                           Expiration Date: 10/31/21
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



     www.LexitasLegal.com/Premier   Lexitas                 888-267-1200
